Appeal by the defendant from a judgment of the Supreme Court, Kings County (Zweibel, J.), rendered December 4, 1989, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.We reject the defendant’s contention that the introduction of evidence of uncharged crimes constituted reversible error (see, People v Molineux, 168 NY 264; see also, People v Alvino, 71 NY2d 233; People v Ventimiglia, 52 NY2d 350). His claim that he was denied the effective assistance of counsel is similarly without merit (see, People v Baldi, 54 NY2d 137, 146).The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Thompson, J. P., Bracken, Pizzuto and Santucci, JJ., concur.